DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on May 4, 2021, in which Applicant cancelled claims 18-26 and added new claims 31-39.
Claims 1-17 and 27-39 are allowed.

Response to Amendments
In view of Applicant's cancellation of claims 18 and 21, the objection to the claims is withdrawn.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a computer-implemented method of switching an application executing on an ambulatory medical device without interrupting therapy provided by the ambulatory medical device to a subject, as recited by independent claim 1. Specifically, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "responsive to the trigger, determining a next therapy delivery time associated with delivering therapy by the ambulatory medical device to a subject; and responsive to determining that an amount of time until the next therapy delivery time satisfies a threshold time period, switching application control by initiating execution of the second 
Independent claim 27 recites analogous subject matter and, therefore, is allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20030095648 A1 - Fault-tolerant remote reprogramming for a patient-worn medical device, US 20150199192 A1 - Remote Flashing During Infusion, US 20190180869 A1 - Downloading And Booting Method And System For A Wearable Medical Device, and US 20210020306 A1 - Systems And Methods For Updating Firmware Of Medical Devices While Minimizing Clinical Impact. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192